USCA1 Opinion

	




          February 3, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No.  94-1383                                   GREGORIO ROSARIO,                                     Petitioner,                                          v.                              UNITED STATES OF AMERICA,                                     Respondent.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Douglas P. Woodlock, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________            Gregorio Rosario on brief pro se.            ________________            Donald  K. Stern,  United States  Attorney, and  Heidi E. Brieger,            ________________                                 ________________        Assistant United States Attorney, on brief for respondent.                                 ____________________                                 ____________________                 Per  Curiam.   Petitioner  Gregorio Rosario  appeals the                 ___________            denial by the  United States District Court for  the District            of  Massachusetts of  his  motion to  vacate,  set aside,  or            correct his sentence pursuant  to 28 U.S.C.   2255.   Rosario            alleges that the district  court erred both in the  manner in            which it  conducted the section  2255 proceedings and  in its            dismissal of his petition.  We affirm.                 We  find no error in the district court's conduct of the            section 2255  proceedings.   First, even though  the district            court required that Rosario have standby counsel, Rosario has            not  produced any evidence that  he lacked "a  fair chance to            present  his case in his own  way."  McKaskle v. Wiggins, 465                                                 ________    _______            U.S. 168,  177 (1984).    Thus, he  has  failed to  show  any            abridgment  of  his  right  to  self  representation.1    Id.                                                                      __            Second,  we have reviewed the record  in this case, including            the transcript of the surveillance tape, and find no abuse of            discretion  in the  district  court's refusal  to compel  the            government's chief  witness  to  testify  during  the  habeas            proceedings.     See  Rule   6(a)  of  the   Rules  Governing                             ___            Proceedings in the United States District Court Under Section            2255.  We likewise find absolutely no evidence of bias on the            part  of the  district  court  in  any  of  its  rulings  and            therefore  find no  error in  the court's  refusal to  recuse                                            ____________________            1.  The legal right to self  representation in civil cases is            guaranteed by 28 U.S.C.   1654.            itself  from this  case.   See Liteky  v. United  States, 114                                       ___ ______     ______________            S.Ct.  1147,  1157  ("judicial  rulings  alone  almost  never            constitute valid basis for a bias or partiality motion").                 As  far as  the substantive  claims raised  in Rosario's            habeas petition are concerned, we have reviewed carefully the            record in this  case and the briefs of the  parties.  We find            that the  district court adequately addressed  all the claims            raised by Rosario in his petition.  We also find, essentially            for  the reasons given by the district court in its memoranda            and orders dated September 14, 1993, and March 21, 1994, that            Rosario  has failed  to show  that he  is entitled  to relief            under section 2255.                 Affirmed.                 ________                                         -3-